MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             Feb 27 2017, 10:05 am

this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John W. Wright,                                          February 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1607-CR-1634
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         79D02-l508-F4-8



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1634 | February 27, 2017    Page 1 of 4
                                       Statement of the Case
[1]   John W. Wright appeals his conviction for dealing in methamphetamine, as a

      Level 4 felony, following a bench trial. Wright presents a single issue for our

      review, namely, whether the State presented sufficient evidence to prove that

      the offense occurred within 500 feet of a public park. We affirm.


                                 Facts and Procedural History
[2]   On August 10, 2015, at approximately 6:30 p.m., Adam Wright called 9-1-1 to

      report that his brother, Wright, was operating a “meth lab” in an apartment

      located in a duplex at 532 Duroc Court in Lafayette. Tr. at 42. After officers

      with the Lafayette Police Department arrived at the scene, they surrounded the

      duplex and smelled a “chemical odor” consistent with the manufacture of

      methamphetamine coming from open windows in the residence. Id. at 43. One

      officer looked through a window and saw a man, later identified as Wright,

      “doing something with tin foil” in the kitchen. Id. at 44. A short time later,

      Wright exited the residence, and officers arrested him.


[3]   The State charged Wright with dealing in methamphetamine, as a Level 4

      felony, and possession of chemical reagents or precursors with intent to

      manufacture controlled substances, as a Level 5 felony. The trial court found

      Wright guilty as charged following a bench trial, but the court only entered

      judgment of conviction for dealing in methamphetamine. The trial court

      sentenced Wright to seven years, with three years executed, two years in




      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1634 | February 27, 2017   Page 2 of 4
      community corrections, and two years suspended to probation. This appeal

      ensued.


                                       Discussion and Decision
[4]   Wright contends that the State presented insufficient evidence to support his

      conviction for a Level 4 felony. In particular, Wright maintains that the State

      did not prove that the offense occurred within 500 feet of a public park, which is

      required to elevate the offense from a Level 5 felony to a Level 4 felony. 1 See

      Ind. Code § 35-48-4-1.1(a)(1)(A) (2015) and § 35-48-1-16.5(3)(B)(ii). We cannot

      agree.


[5]   In reviewing a sufficiency of the evidence claim, we do not reweigh the

      evidence or assess the credibility of the witnesses. Sharp v. State, 42 N.E.3d 512,

      516 (Ind. 2015). Rather, we look to the evidence and reasonable inferences

      drawn therefrom that support the judgment, and we will affirm the conviction if

      there is probative evidence from which a reasonable jury could have found the

      defendant guilty beyond a reasonable doubt. Id.


[6]   Wright concedes that “the State proved Armstrong Park was within five

      hundred feet of the residence at the time of trial,” but he maintains that the

      State did not present any evidence showing that that park existed at the time of

      the offense. Appellant’s Br. at 9. Wright is wrong. The State presented evidence




      1
        Wright does not challenge the sufficiency of the evidence to support any of the other elements of the
      offense.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1634 | February 27, 2017           Page 3 of 4
      that, on August 10, 2015, while en route to investigate the meth lab at 532

      Duroc Court, Officer Austin Schutter passed “Armstrong Park,” where he

      observed “numerous children and adults” playing sports and otherwise using

      the park. Tr. at 94. As such, the State presented sufficient evidence to support

      Wright’s conviction for dealing in methamphetamine, as a Level 4 felony.


[7]   Affirmed.


      Bailey, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1634 | February 27, 2017   Page 4 of 4